DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

This Office Action is sent in response to Applicant’s Communication received 8/2/2021 for application number 16/711,241. 
Claims 1-3, 5-17, 19-23 and 29-48 are pending for examination. Claims 1, 14 and 29 are independent claims. Claims 4, 18 and 24-28 have been cancelled. Claims 47-48 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2021 filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 29 have been considered but are moot because the independent claims were amended by the applicant to include new features that were never previously presented.  Therefore, the scope of claims 1, 14 and 29 and their dependent claims has changed.  However, another prior art is applied to reject the claims.

Response to Amendments
Applicant’s amendments with respect to claims 19 and 33 have been considered but are persuasive.  Therefore, Examiner withdraws objections for claims 19 and 33.

Claim Objections
Claim 39 is objected to because of the following informalities:  the parent claim number is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 9-17, 21-23, 29-30, 34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Patent Application 2008/0019589; hereinafter Yoon) in view of Wilson et al. (US Patent Application 2004/0189720; hereinafter Wilson).  

As to independent claim 1, Yoon teaches a computer-implemented method [Abs - A method and apparatus for recognizing a gesture in an image processing system] comprising: 
obtaining, from a camera, an image of a person [Para 0044 - a user views the TV from the front, the camera 210 of FIG. 1 of the image processing system captures the user, and inputs a captured image in the form of a video stream to the gesture-recognizing device 100];
detecting a gesture of the person [Para 0010 - recognizing a gesture in an image processing system capable of detecting a hand area on the basis of skin information of a face and background environment information and thus recognizing a gesture to control devices], wherein the gesture of the person is detected based on distance data determined based on the image, the distance data representative of a distance between the camera and at least a portion of the person [Para 0054 - a distance between a normal TV and a user is about 2 to 3 m, and an image is received with a resolution of 320.times.240 to recognize a gesture. However, in the case of a large screen TV, a distance between the TV and a user generally may range from 3 to 5 m – Yoon teaches that a gesture is detected using a resolution setting of a TV which is configured based on the distance between a TV camera and a user.  Examiner also notes that Yoon does not explicitly teach distance data is not determined based on the image, Examiner relied on another art to reject the limitation];
in response to detecting the gesture, positioning an object in a user interface of a device, wherein the object comprises a control portion [Fig. 5, Para 0040 - in a state where the size and location of a user's face have been found, the user may create a gesture using left and right hands with reference to the face. On the assumption that the user uses a right hand, the controller 130 of the gesture-recognizing device 100 finds a shoulder location of the user on the basis of the face location to create the reference line. When the reference line is created, the user lifts up the hand in a natural manner, and the controller 130 sets a predetermined area between the reference line and the upper face line to a first gesture search area for TV control in proportion to the face size – Examiner notes that the user’ hand area as a control portion, which is positioned according to the gesture]; and
based on a user input [Para 0051 - If it is determined that a gesture is made in one or more areas, an area having the greatest count value, that is, a detection area, is selected in operation 370]:
invoking a function in an application executed by the device [Para 0051 - a TV control command corresponding to the gesture in the selected detection area is transmitted in operation 390].
	Yoon does not appear to teach:  
wherein the gesture of the person is detected based on distance data determined based on the image, the distance data representative of a distance between the camera and at least a portion of the person;

However, Wilson teaches in the same field of endeavor:
wherein the gesture of the person is detected based on distance data determined based on the image, the distance data representative of a distance between the camera and at least a portion of the person [Para 0040 - The object(s) 104 of the present invention include basic hand movements created by one or more hands of a system user and/or other person selected for use with the disclosed system; Para 0047 - The first camera is used to detect and track the object, and the second camera is used for determining the depth (or distance) of the object from the camera(s)];
Based on a user input: animating the control portion of the object [Para 0071 - It is appreciated that where more robust image capture and imaging processing systems are implemented, the pose of the hand may be mapped to any functionality, as described in greater detail below. Moreover, the shape of the hand icon may be changed in association with the captured hand pose to provide visual feedback to the user that the correct hand pose is being processed].
It would have been obvious to one of ordinary skill in art, having the teachings of Yoon and Wilson at the time of invention was made, to modify a method for recognizing gesture in image processing system disclosed by Yoon to include the concept of controlling a computer using hand gestures taught by Wilson to provide a small set of standard gestures to ease problems users have in recalling how gestures are performed, and also to allow for simpler and more robust signal processing and recognition processes [Wilson, Para 0015].
[Wilson, Para 0015].

As to dependent claim 2, Yoon and Wilson teach the computer-implemented method recited in claim 1. 
Yoon further teaches: further comprising displaying a set of selectable items aligned along a guide line [Fig. 5, Para 0039 - The reference line and the gesture search area set by the controller 130 are reference locations that are preset for TV control through a detection area according to a user's hand gesture; Para 0040 - As illustrated in FIG. 5, the four gesture search areas are used as detection areas for controlling the volume and channel of the TV  – Examiner considers the reference line as a guide line], wherein the control portion is disposed relative to the guideline [Para 0040 - the controller 130 of the gesture-recognizing device 100 finds a shoulder location of the user on the basis of the face location to create the reference line. When the reference line is created, the user lifts up the hand in a natural manner, and the controller 130 sets a predetermined area between the reference line and the upper face line to a first gesture search area for TV control in proportion to the face size], and 
Wilson further teaches: wherein invoking the function in the application comprises highlighting a subset of one or more items of the selectable items, based on the user input [Para 0071 - the shape of the hand icon may be changed in association with the captured hand pose to provide visual feedback to the user that the correct hand pose is being processed].

As to dependent claim 3, Yoon and Wilson teach the computer-implemented method recited in claim 2. 
Yoon further teaches: wherein the guide line is defined based at least in part on an anatomical model of the object [Fig. 4B, Para 0040 - where the size and location of a user's face have been found, the user may create a gesture using left and right hands with reference to the face. On the assumption that the user uses a right hand, the controller 130 of the gesture-recognizing device 100 finds a shoulder location of the user on the basis of the face location to create the reference line – Examiner notes that Yoon system considers the size of face and body of a user in definition of a reference line].

As to dependent claim 9, Yoon and Wilson teach the computer-implemented method recited in claim 2. 
Yamamoto further teaches: wherein displaying the set of selectable items aligned along the guide line comprises determining a position, orientation, alignment, or configuration of the guide line based on a determined range of motion of the control portion of the object [Para 0040 - When the reference line is created, the user lifts up the hand in a natural manner, and the controller 130 sets a predetermined area between the reference line and the upper face line to a first gesture search area for TV control in proportion to the face size].

As to dependent claim 10, Yoon and Wilson teach the computer-implemented method recited in claim 2. 
Yoon further teaches: wherein displaying the set of selectable items aligned along the guide line comprises determining a position of the guide line relative to a position of a component displayed in the user interface [Para 0040 - On the assumption that the user uses a right hand, the controller 130 of the gesture-recognizing device 100 finds a shoulder location of the user on the basis of the face location to create the reference line].

As to dependent claim 11, Yoon and Wilson teach the computer-implemented method recited in claim 1. 
Yoon further teaches: wherein determining the user input is based on a motion identified from an image [Fig. 5, Para 0040 - in a state where the size and location of a user's face have been found, the user may create a gesture using left and right hands with reference to the face].

As to dependent claim 12, Yoon and Wilson teach the computer-implemented method recited in claim 1. 
Wilson further teaches: wherein the object comprises an avatar, a cursor, a switch, or an arrow [Para 0019 - The invention combines area cursors with gesture-based manipulation of on-screen objects].

As to dependent claim 13, Yoon and Wilson teach the computer-implemented method recited in claim 1. 
Yoon further teaches:
wherein the user interface is shown on a display of a mobile device [Para 0005 - recognizing a human gesture from an image captured by an image capture device such as a PC (personal computer) camera, a mobile phone camera].

As to independent claim 14, the claim is substantially similar to claim 1 and is rejected on the same ground. 

As to dependent claim 15, Yoon and Wilson teach the device recited in claim 14. 
Yoon further teaches: further comprising a mobile device into which the display, the camera, or both are integrated [Para 0005 - a mobile phone camera].

As to dependent claim 16, the claim is substantially similar to claim 2 and is rejected on the same ground. 

As to dependent claim 17, the claim is substantially similar to claim 3 and is rejected on the same ground. 

As to dependent claim 21, the claim is substantially similar to claim 9 and is rejected on the same ground. 

As to dependent claim 22, the claim is substantially similar to claim 10 and is rejected on the same ground. 

As to dependent claim 23, the claim is substantially similar to claim 11 and is rejected on the same ground. 

As to independent claim 29, the claim is substantially similar to claim 1 and is rejected on the same ground. 

As to dependent claim 30, the claim is substantially similar to claim 2 and is rejected on the same ground. 

As to dependent claim 34, Yoon and  Wilson teach the computer-implemented method recited in claim 1. 
Yoon further teaches: wherein the function comprises an image viewer function [Para 0041 - the controller 130 may set a start button for turning on/off the TV on the basis of a gesture to a fifth gesture search area].

As to dependent claim 42, the claim is substantially similar to claim 34 and is rejected on the same ground. 

Claims 5-6, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Wilson, further in view of Barbanson (US Patent Application 2005/0273727; hereinafter Barbanson).  

As to dependent claim 5, Yoon and Wilson teach the computer-implemented method recited in claim 2. 
Yoon and Wilson do not teach: wherein highlighting the subset comprises increasing a size of each item of the subset.
However, Barbanson teaches in the same field of endeavor:
wherein highlighting the subset comprises increasing a size of each item of the subset [Abs - When an item is selected, the item is repositioned and sometimes resized so that the selected item is more easily viewed].
It would have been obvious to one of ordinary skill in art, having the teachings of Yoon, Wilson and Barbanson at the time of invention was made, to modify method for recognizing gesture in image processing system disclosed by Yoon and a method for controlling a computer using hand gestures taught by Wilson to include the concept of repositioning selectable content taught by Barbanson to improve the legibility of a user interface or of selected content displayed in the user interface [Barbanson, Para 0011].
One of the ordinary skill in the art wanted to be motivated to include the concept of repositioning selectable content taught by Barbanson to improve the legibility of a user interface or of selected content displayed in the user interface [Barbanson, Para 0011].

As to dependent claim 6, Yoon, Wilson and Barbanson teach the computer-implemented method recited in claim 5. 
Barbanson further teaches further comprising repositioning one or more items of the set of selectable items to accommodate the increase in size of each item of the subset [Abs - When an item is selected, the item is repositioned and sometimes resized so that the selected item is more easily viewed].

As to dependent claim 8, Yoon and Wilson teach the computer-implemented method recited in claim 2. 
Barbanson further teaches: further comprising animating the set of selectable items based on the user input [Abs - When an item is selected, the item is repositioned and sometimes resized so that the selected item is more easily viewed].

As to dependent claim 20, the claim is substantially similar to claim 8 and is rejected on the same ground. 

Claims 31-33 and 39-41, 7, 19 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Wilson, further in view of Westerman et al. (US Patent Application 2008/0168403; hereinafter Westerman).  

As to dependent claim 31, Yoon and Wilson teach the computer-implemented method recited in claim 1. 

further comprising displaying a knob in response to detecting the gesture.
However, Westerman teaches in the same field of endeavor:
further comprising displaying a knob in response to detecting the gesture [Fig. 8A, Para 0088 - using a gesture to invoke a virtual control interface, and referring to FIGS. 8A-8H, a rotate gesture for controlling a virtual volume knob 170 on a GUI interface 172 of a display 174 of a tablet PC 175 will be described].
It would have been obvious to one of ordinary skill in art, having the teachings of Yoon, Wilson and Westerman at the time of invention was made, to modify method for recognizing gesture in image processing system disclosed by Yoon and a method for controlling a computer using hand gestures taught by Wilson to include the concept of detecting and interpreting real-world and security gestures on touch and hover sensitive devices taught by Westerman to enable a user to use "real-world" gestures such as hand movements and/or finger orientations that can be generally recognized to mean certain things, such as an "OK" signal, to more efficiently and accurately effect intended operations [Westerman, Para 0009].
One of the ordinary skill in the art wanted to be motivated to include the concept of detecting and interpreting real-world and security gestures on touch and hover sensitive devices taught by Westerman to enable a user to use "real-world" gestures such as hand movements and/or finger orientations that can be generally recognized to mean certain things, such as an "OK" signal, to more efficiently and accurately effect intended operations [Westerman, Para 0009].

As to dependent claim 32, Yoon, Wilson and Westerman teach the computer-implemented method recited in claim 31. 
Westerman further teaches: further comprising displaying a guideline associated with the knob [Fig. 8A, Para 0088 - The virtual control knob can already be displayed, or the particular number, orientation or profile of the fingers at set down, or the movement of the fingers immediately thereafter, or some combination of these and other characteristics of the user's interaction can invoke the virtual control knob to be displayed – Examiner note – it displays a knob shaped circle].

As to dependent claim 33, Yoon, Wilson and Westerman teach the computer-implemented method recited in claim 31. 
Westerman further teaches: wherein the function comprises volume adjustment [Fig. 8A, Para 0088 - using a gesture to invoke a virtual control interface, and referring to FIGS. 8A-8H, a rotate gesture for controlling a virtual volume knob 170 on a GUI interface 172 of a display 174 of a tablet PC 175 will be described].

As to dependent claim 39, the claim is substantially similar to claim 31 and is rejected on the same ground. 

As to dependent claim 40, the claim is substantially similar to claim 32 and is rejected on the same ground. 

As to dependent claim 41, the claim is substantially similar to claim 33 and is rejected on the same ground. 

As to dependent claim 7, Yoon, Wilson and Westerman teach the computer-implemented method recited in claim 32. 
Westerman further teaches: a starting point of the guide line and an ending point of the guide line are coincident [Fig. 8A, Para 0088 - The virtual control knob can already be displayed, or the particular number, orientation or profile of the fingers at set down, or the movement of the fingers immediately thereafter, or some combination of these and other characteristics of the user's interaction can invoke the virtual control knob to be displayed –Examiner note: a circular shaped line provides the starting and ending points being coincident].

As to dependent claim 19, the claim is substantially similar to claim 7 and is rejected on the same ground. 

As to dependent claim 47, Yoon and Wilson teach the computer-implemented method recited in claim 1. 
Westerman further teaches: wherein the control portion of the object is animated in a direction of the user input [Para 0112 - when the fingers are moved together across the touch screen, the pan signal can be used to translate the image in the direction of the fingers]. 

As to dependent claim 48, the claim is substantially similar to claim 47 and is rejected on the same ground.. 

Claims 35-38  and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Wilson, further in view of Bell (US Patent Application 2006/0139314; hereinafter Bell).  

As to dependent claim 35, Yoon and Wilson teach the computer-implemented method recited in claim 1. 
Yoon and Wilson do not appear to teach:
wherein the camera comprises a stereo camera.
However, Bell teaches in the same field of endeavor:
wherein the camera comprises a stereo camera [Para 0027 - stereo cameras that utilize stereopsis algorithms to generate a depth map].
It would have been obvious to one of ordinary skill in art, having the teachings of Yoon, Wilson and Bell at the time of invention was made, to modify method for recognizing gesture in image processing system disclosed by Yoon and a method for controlling a computer using hand gestures taught by Wilson to include the concept of an interactive video display system taught by Bell to overcome limitations of current touchscreens that cannot discern the shape of input and as a result, limit the type of information that can be presented in response to interaction [Bell, Para 0006].
[Bell, Para 0006].

As to dependent claim 36, Yoon and Wilson teach the computer-implemented method recited in claim 1. 
Bell further teaches:
wherein the camera is configured to image infrared light [Para 0041 - Infrared camera 3310 is operable to record images illuminated by infrared light of an infrared illuminator].

As to dependent claim 37, Yoon, Wilson and Bell teach the computer-implemented method recited in claim 36. 
Bell further teaches:
wherein the camera comprises a time-of flight camera [Para 0040 - a side view of an interactive floor display 3200 including multiple time-of-flight cameras].

As to dependent claim 38, Yoon and Wilson teach the computer-implemented method recited in claim 1. 
Bell further teaches:
wherein the user input is based on a second detected gesture of the person [Para 0046 - the user selects the object by moving their hand toward the object and crossing through the threshold separating the touch zone from the interactive zone. Staying in the touch zone, the user moves their hand to another location, and the object follows their hand's movement. The user can then release the object by pulling their hand back, moving it out of the touch zone – Examiner note: the release interaction is the second detected gesture].

As to dependent claim 43, the claim is substantially similar to claim 35 and is rejected on the same ground. 

As to dependent claim 44, the claim is substantially similar to claim 36 and is rejected on the same ground. 

As to dependent claim 45, the claim is substantially similar to claim 37 and is rejected on the same ground. 

As to dependent claim 46, the claim is substantially similar to claim 38 and is rejected on the same ground. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoo et al. (US Patent Application US 2006/0209021 A1) – teaches a virtual mouse driving apparatus and method for processing a variety of gesture commands as equivalent mouse commands based on two-handed gesture information obtained by a video camera are provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176